Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The reply filed on July 1st, 2021 has been received and entered.
Claims 7 and 24 have been canceled.
Claims 1-2, 8, 11-12, and 21-22 have been amended.
Claims 1-6 and 8-23 now remain pending and are allowed with examiner’s amendment presented herein.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during phone conversations with Mike Reinemann (Registration Number 38,280) on August 20th, 2021 to discuss some amendments to put the claims in condition for allowance. A proposed claim amendment has been received and adopted by examiner. The application has been amended as follows: 

IN THE CLAIMS:
	Please amend claims 1, 19 and 21 as follows:
Claim 1 (Currently Amended) A computer-implemented method comprising: 
for an assessment that includes one or more input data elements, 
, wherein the time-series data is generated during execution of a simulation model or is from a device or is from a game engine; 
generating, by one or more processors, an expression for the assessment, the expression including operators that process the one or more input data elements of the time series data and compute an overall result of the assessment, wherein the overall result of the assessment is pass, fail, or untested; 
evaluating the expression for the assessment on the time series data, the evaluating including computing (i) intermediate results associated with the one or more of the operators and (ii) the overall result of the assessment, wherein the evaluating includes forward processing the time-series data; 
generating at least one plot of
the one or more input data elements and
the overall result as a function of time of the time-series data; 
presenting the at least one plot on a display coupled to the one or more processors;
detecting a failure of the assessment; 
identifying a first value of the one or more input data elements that led to the failure of the assessment; and 
adding a graphical affordance to the at least one plot designating the first value of the one or more input data elements that led to the failure of the assessment.



Claim 21 (Currently Amended) One or more non-transitory computer-readable media comprising program instructions for execution by one or more processors, the program instructions instructing the one or more processors to: 
for an assessment that includes one or more input data elements, 
associate the one or more input data elements with one or more elements of time- series data, wherein the time-series data is generated during execution of a simulation model or is from a device or is from a game engine; 
generate an expression for the assessment, the expression including operators that process the one or more input data elements of the time series data and compute an overall result of the assessment, wherein the overall result of the assessment is pass, fail, or untested; 
evaluate the expression for the assessment on the time series data, the evaluating including computing (i) intermediate results associated with the one or more of the operators and (ii) the overall result of the assessment, wherein the evaluating includes forward processing the time-series data; 
generate at least one plot of at least one of

the overall result 
as a function of time of the time-series data; 
present the at least one plot on a display coupled to the one or more processors; 
detecting a failure of the assessment; 
identifying a first value of the one or more input data elements that led to the failure of the assessment; and 
adding a graphical affordance to the at least one plot designating the first value of the one or more input data elements that led to the failure of the assessment.

--End--

Allowable Subject Matter
Claims 1-6 and 8-23 are allowed and renumbered as 1-22.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Lekivetz et al. (US Patent No. 10,754,764), discloses generating a model (e.g. a machine learning algorithm) after receiving data and requesting an evaluation of the data to predict responses based on the factors in each test cases. Moreover, R. Pietrantuono et al. (Online Monitoring of Software System Reliability – IEEE, 2010), another prior art of record, discloses an online reliability monitoring approach, which combines static reliability modeling and dynamic analysis to periodically evaluate system reliability trend during operation. However, Lekivetz et al. and Pietrantuono et al., singularly or in combination, fail to teach or fairly .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976.  The examiner can normally be reached on Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        August 23rd, 2021